DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 9/16/2021. Claims 1-20 are presented for examination. 

Claims Objections
2.	Claims 4-7, 13 and 16-19 are objected to because they contain the following informalities. 
Claims 4-7, 13 and 16-19 recite the expression “and/or” which is of an indefinite nature, because it is not clear if it means “or”, “and”, or if it has some other meaning. The expression “and/or” will be interpreted as “or”. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Labaj et al (U.S. Patent 9,626,080) in view of Zinn et al (U.S. Patent Application 20170262263). 
Regarding claims 1 and 13, Labaj et al teaches a method of assigning a generic property of a graphical element of an operating program for a device to at least one property of a corporate identity ("Cl") 5property (i.e. a method for customizing a user interface comprising: executing an application having the user interface (col. 1 lines 53-56). The third party may want to customize UI elements of the application to have a particular look and feel consistent with their branding (col. 10 lines 24-40)), comprising: 
creating at least one graphical element of the operating program, the graphical element having at least one generic property (i.e. selecting a first user interface element of the user interface for customization; displaying first information regarding one or more properties of the first user interface element, wherein each of the one or more properties of the first user interface element are modifiable by specifying a new property value for said each property (col. 1 line 57-62). The first user interface element may be any of a window, a menu, a menu bar, a menu item, a text box, a button, a navigation section including one or more hyperlinks, a hyperlink, a table, a drop-down list, a list box, a check box, a dialog box, a wizard, and a combo box. The first property of the first user interface element may affect any of a text size, a numeric value denoting an intensity of a color, a numeric value denoting a mixture or shading of one or more colors, a physical dimension, a height, a width, and a location or placement of said first type of user interface element in connection with displaying the user interface (col. 2 lines 41-52)); and 
calling the operating program, wherein the at least one generic property of the graphical element is assigned to a CI property (i.e. customizing a visual aspect of the first user interface element, by specifying a first updated value for a first of the one or more properties; rendering an updated display including an updated first user interface element, rendered in accordance with the first updated value for the first property; and automatically storing the first updated value for the first property in a first file including customized property values (FIG. 3 and col. 1 line 62 to col. 2 line 4). The third party may want to customize UI elements of the application to have a particular look and feel consistent with their branding (col. 10 lines 24-40)).
Labaj et al doesn’t expressly teach a field device.
Zinn et al teaches operating program for a field device to at least one property of a corporate identity ("Cl") 5property (i.e. 
an operating program interacts with an application program of a automation device for the control and/or the monitoring of a machine or installation (par. 22). User-specific information such as corporate identity is used (par. 18)), comprising: 
creating at least one element of the operating program (i.e. generate the mobile application using information relating to the user interface. Application-specific software artifacts are selected and are loaded from a data storage, application components are created from the application-specific software artifacts, and an executable source code for the mobile application is generated from the application components (par. 12-15)); and 
calling the operating program, wherein the at least one generic property is assigned to a CI property (i.e. during the generation of the mobile application, user-specific information such as corporate identity, manufacturer name are retrieved and used. It is thereby possible to formulate the mobile application according to the requirements of the original equipment manufacturer or the user (par. 18).  The component descriptions comprise a user interface component description. The user interfaces, data, functions and structures can be displayed in a user-specific manner (par. 25). The application is generated using user-specific information CSI, including the corporate identity, so as to lay out a mobile application in a user-specific manner (FIG. 1 and par. 38-39). The creation of the component description takes into account the user-specific information (par. 46). Code for the user interface components and functions of the mobile application are created (par. 61)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Zinn et al to assign a generic property of a graphical element of an operating program for a field device to at least one property of a corporate identity 5property, because doing so would allow the formulation of the application according to the requirements of the original equipment manufacturer or the user (par. 18).


Regarding claims 2 and 14, Labaj et al and Zinn et al teach the method of claim 1. Labaj et al further teaches using the operator program, wherein the at least one generic property of the graphical element is replaced by the CI property (i.e. customizing a visual aspect of the first user interface element, by specifying a first updated value for a first of the one or more properties; rendering an updated display including an updated first user interface element, rendered in accordance with the first updated value for the first property; and automatically storing the first updated value for the first property in a first file including customized property values. The first file may be any of a property file and a cascading style sheet (FIG. 3 and col. 1 line 62 to col. 2 line 5)).  


Regarding claims 4 and 16, Labaj et al and Zinn et al teach the method according to claim 1, including CI properties and field device. Labaj et al further teaches wherein the CI property is assigned by means of a file on a server and/or by means of 20a file on a mobile device (i.e. automatically storing the first updated value for the first property in a first file including customized property values. The first file may a property file or a cascading style sheet (FIG. 3 and col. 2 lines 2-5). The management system includes servers (FIG. 1). The lookup service locates property files on servers (FIG. 3). The server sends property files to the client (FIG. 13 and col. 30 lines 18-22)).
Zinn et al also teaches wherein the CI property is assigned by means of a file on a server and/or by means of 20a file on a mobile device (i.e. the user-specific information is automatically downloaded from a data storage during the automatic generation of the mobile application (FIG. 1 and par. 38-39)).


Regarding claims 57 and 19, Labaj et al and Zinn et al teach the method according to claim 1. Labaj et al further teaches wherein the CI property includes multiple colors and/or one or more graphics (i.e. the first user interface element may be any of a window, a menu, a menu bar, a menu item, a text box, a button, a navigation section including one or more hyperlinks, a hyperlink, a table, a drop-down list, a list box, a check box, a dialog box, a wizard, and a combo box. The first property of the first user interface element may affect any of a text size, a numeric value denoting an intensity of a color, a numeric value denoting a mixture or shading of one or more colors, a physical dimension, a height, a width, and a location or placement of said first type of user interface element in connection with displaying the user interface (col. 2 lines 41-52)).


Regarding claims 9 and 20, Labaj et al and Zinn et al teach the method according to claim 1. Labaj et al further teaches wherein the CI property is stored as a property of a font (i.e. the first updated value may be a string displayed in the first user interface element. The first updated value may identify one or more font styles affecting how text is displayed in the first user interface element. The first property of the first user interface element may affect a text size (FIG. 25-26 and col. 2 lines 8-12, 46-47)).


Regarding claim 10, Labaj et al and Zinn et al teach the method according to claim 1, but Labaj et al doesn’t expressly teach 15generating an operator program based on a generic operator program using at least one CI property.
Zinn et al teaches 15generating an operator program based on a generic operator program using at least one CI property (i.e. generation of a mobile application for operation of an automation device, on the basis of an application description. The application description contains all information relating to the user interface, data, functions and structures of the application program (par. 12-14). During the generation of the mobile application, user-specific information such as corporate identity, manufacturer name are retrieved and used (par. 18)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Zinn et al to 15generate an operator program based on a generic operator program using at least one CI property, because doing so would enable the mobile application to be generated in a short time and in a cost and time-effective and substantially automated manner without any further involvement of the user of the automation device (par. 12-14), and would allow the formulation of the application according to the requirements of the original equipment manufacturer or the user (par. 18).


Regarding claim 11, Labaj et al teaches a device comprising: circuitry configured to assign a generic property of a graphical element to a CI property (i.e. a method for customizing a user interface comprising: executing an application having the user interface (col. 1 lines 53-56). The third party may want to customize UI elements of the application to have a particular look and feel consistent with their branding (col. 10 lines 24-40)).  
Labaj et al doesn’t expressly teach a field device.
Zinn et al teaches a field device comprising: circuitry configured to assign a generic property to a CI property (i.e. an operating program interacts with an application program of a automation device for the control and/or the monitoring of a machine or installation (par. 22). User-specific information such as corporate identity is used (par. 18)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Zinn et al to assign a generic property of a graphical element of a field device to a corporate identity 5property, because doing so would provide a method to customize the look-and-feel of the user interface and to present a familiar look to the user.


Regarding claim 12, Labaj et al and Zinn et al teach the field device according to claim 11. Labaj et al further teaches wherein the circuitry is further configured to 
create at least one graphical element of an operating program, the graphical element having at least one generic property (i.e. selecting a first user interface element of the user interface for customization; displaying first information regarding one or more properties of the first user interface element, wherein each of the one or more properties of the first user interface element are modifiable by specifying a new property value for said each property (col. 1 line 57-62). The first user interface element may be any of a window, a menu, a menu bar, a menu item, a text box, a button, a navigation section including one or more hyperlinks, a hyperlink, a table, a drop-down list, a list box, a check box, a dialog box, a wizard, and a combo box. The first property of the first user interface element may affect any of a text size, a numeric value denoting an intensity of a color, a numeric value denoting a mixture or shading of one or more colors, a physical dimension, a height, a width, and a location or placement of said first type of user interface element in connection with displaying the user interface (col. 2 lines 41-52)); and 
call the operating program, wherein the at least one generic property of the graphical element is assigned to a CI property (i.e. customizing a visual aspect of the first user interface element, by specifying a first updated value for a first of the one or more properties; rendering an updated display including an updated first user interface element, rendered in accordance with the first updated value for the first property; and automatically storing the first updated value for the first property in a first file including customized property values (col. 1 line 62 to col. 2 line 4). The third party may want to customize UI elements of the application to have a particular look and feel consistent with their branding (col. 10 lines 24-40)).  
	Zinn et al also teaches wherein the circuitry is further configured to create at least one element of an operating program (i.e. generate the mobile application using information relating to the user interface. Application-specific software artifacts are selected and are loaded from a data storage, application components are created from the application-specific software artifacts, and an executable source code for the mobile application is generated from the application components (par. 12-15)); and 
call the operating program, wherein the at least one generic property is assigned to a CI property (i.e. during the generation of the mobile application, user-specific information such as corporate identity, manufacturer name are retrieved and used. It is thereby possible to formulate the mobile application according to the requirements of the original equipment manufacturer or the user (par. 18).  The component descriptions comprise a user interface component description. The user interfaces, data, functions and structures can be displayed in a user-specific manner (par. 25). The application is generated using user-specific information CSI, including the corporate identity, so as to lay out a mobile application in a user-specific manner (FIG. 1 and par. 38-39). The creation of the component description takes into account the user-specific information (par. 46). Code for the user interface components and functions of the mobile application are created (par. 61)).  


Claims 3, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Labaj et al in view of Zinn et al, and further in view of Trevathan et al (U.S. Patent Application 20160266882). 
Regarding claims 153 and 15, Labaj et al and Zinn et al teach the method according to claim 1, including CI properties and field device. Labaj et al further teaches wherein the CI property is assigned by way of a file (i.e. automatically storing the first updated value for the first property in a first file including customized property values. The first file may a property file or a cascading style sheet (FIG. 3 and col. 2 lines 2-5)).
	Labaj et al doesn’t expressly teach a file on the field device.
	Trevathan et al teaches a file on the field device (i.e. the application may have a properties file that contains a list of all of the endpoints from QA to production. That is, the endpoints can be stored locally on the device (FIG. 3 and par. 45)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Trevathan et al to assign the CI property using a file on the field device, because doing so would provide the advantage that it would provide faster access to the file (par. 41).


Regarding claims 5 and 17, Labaj et al and Zinn et al teach the method according to claim 1. Labaj et al further teaches wherein the CI property is assigned from a combination of a first file and a second file on a server and/or a mobile device (i.e. the UI may use the combination of values of both the first property file and the second property file in defining elements of the UI (FIG. 9 and col. 13 lines 31-33). The server sends property files to the client (FIG. 13 and col. 30 lines 18-22)).  
Labaj et al doesn’t expressly teach a first file on the field device.
	Trevathan et al teaches a first file on the field device (i.e. the application may have a properties file that contains a list of all of the endpoints from QA to production. That is, the endpoints can be stored locally on the device (FIG. 3 and par. 45)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Trevathan et al to assign the CI property using a combination of a first file on the field device and a second file on a server and/or a mobile device, because doing so would provide the advantage that it would provide faster access to the file (par. 41).


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Labaj et al in view of Zinn et al, and further in view of Hottgenroth (U.S. Patent Application 20200287895). 
Regarding claims 256 and 18, Labaj et al and Zinn et al teach the method according to claim 1, but they don’t expressly teach wherein the assigning of the CI property is performed by way of an authorized access to the field device, a server and/or a mobile device.
Hottgenroth teaches wherein the assigning of the CI property is performed by way of an authorized access to the field device, a server and/or a mobile device (i.e. authentication data is stored on the authentication server, which is used to check the authenticity of the access code—or the derived access code—and thus the authenticity of the end device on the authentication server. Accordingly, authorization of the end device is checked on the authentication server that is different from the field device. The check on the authentication server can therefore show that an end device with the corresponding access ID is unknown—and therefore unauthorized—or is known and therefore has a certain communication authorization (par. 11)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hottgenroth to perform the assigning of the CI property by way of an authorized access to the field device, a server and/or a mobile device, because doing so would provide a method to accept devices with recognized access codes and reject devices with unknown access codes (par. 11).


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Labaj et al in view of Zinn et al, and further in view of Zhou et al (U.S. Patent Application 20110126142). 
Regarding claims 8 and 20, Labaj et al and Zinn et al teach the method according to claim 1, but they don’t expressly teach wherein the CI property is variable.
Zhou et al teaches wherein the CI property is variable (i.e. automatically update data representation upon a change to process data. When an operator customizes the data representation, the customization is stored with the data representation (par. 25-26). Display a tank, a pump and a mixer. The values of their status are updated in real time with actual process data (FIG. 8-9 and par. 92-95)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Zhou et al to use a variable CI property, because doing so would allow providing the user with up-to-date data values.


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
June 28, 2022